 

Exhibit 10.01

 

SALE AND PURCHASE AGREEMENT FOR THE ACQUISITION

 

of

 

100% OF THE SHARES AND ASSETS OF JIUJIU GROUP STOCK CO., LTD.,

a company incorporated under the laws of Republic of Seychelles,

with the address at

1st Floor, Victoria, Mahe,

Republic of Seychelles

(“JJGS”)

 

THIS AGREEMENT is between

 

FORTUNE VALLEY TREASURE, INC.,

a company incorporated under the laws of the State of Nevada, USA,

with its address at

No.10 of Tuanjie 2nd Road, Beice,

Humen, Dongguan, 518000, China

(“FVTI”),

 

And DENG, DONG HUI, M.D. (“Deng”), representing the shareholders of

100% of the shares of

Jiujiu Group Stock Co., Ltd.,

1st Floor, Victoria, Mahe,

Republic of Seychelles

 

Collectively the Parties

 

WHEREAS, FVTI desires to purchase 100% of the issued and outstanding shares of
JJGS (together with all of the assets of JJGS, the “Business Assets”) on the
terms and subject to conditions set forth herein and;

 

WHEREAS, JJGS owns the property and assets, described more fully in Appendix A
and;

 

WHEREAS, FVTI has agreed to issue One Hundred (100) shares of FVTI’s common
stock to JJGS to acquire 100% of the shares and assets of JJGS for a cost of
US$150 and;

 

WHEREAS, FVTI feels it is in its best interest that it acquires the aforesaid
shares and assets at US$1.50 per share value of FVTI and;

 

WHEREAS, LIN, YU MIN, the President and Chief Executive Officer of FVTI is
FVTI’s signing authority.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

SALE AND PURCHASE OF SHARES

 

1.1 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, Deng hereby agrees to sell, assign,
transfer convey and deliver to FVTI, 100% of the shares and the assets of JJGS,
together with all of its rights, titles and interests in the business assets and
all attendant or related assets of JJGS, including, but not limited to:
proprietary intellectual property, documents, deeds, files, titles, patents,
know-how and good-will, together with any other item, assets, products, files,
records, documents, signatures, interests or rights pertaining to or relating to
the Business Assets in keeping with the intentions and the spirit of this
Agreement.

 

 

 

 

1.2 FVTI hereby agrees to purchase and acquire 100% of the shares and Business
Assets of JJGS and FVTI shall issue an aggregate of one hundred (100) shares of
common shares of FVTI (the “Common Shares”) to JJGS and both partied agree that
this share issuance by FVTI represents payment in full of the US$150 noted in
the Recitals.

 

1.3 It is understood by the Parties the Common Shares of FVTI so issued as
payment for the Business Assets will be restricted shares as required by Rule
144 the United States Securities Act (the “Act” and shall display a restrictive
legend as required by the United States Securities and Exchange Act.)

 

1.4 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, Deng hereby agrees to transfer
control of the shares and assets of JJGS to FVTI through the acceptance and
confirmation by FVTI of the issuance and granting of 100 newly issued Common
Shares, which represent the full purchase price of 100% of the shares of JJGS
and all of its assets as described in Appendix A.

 

ARTICLE II

CLOSING

 

2.1 On or before March 1s, 2019 (the “Closing”), Deng should deliver, for
transmittal to FVTI, dully authorized, properly and fully executed documents in
English, evidencing and confirming the sale of 100% of the shares of JJGS and
its assets.

 

2.2 At Closing, FVTI shall deliver, or cause to be delivered, to Deng, a board
resolution confirming the issuance of one hundred (100) Common Shares that are
being sold, assigned, and conveyed to the shareholders of JJGS, such board
resolution shall be duly executed, endorsed and/or authenticated for delivery to
Deng.

 

2.3 Immediately at the Closing, FVTI shall deliver to Deng stock certificate(s)
representing 100 Common Shares issued in the name(s) designated by Deng. It is
understood that the stock certificates so delivered will display the required
restrictive legend pursuant to Rule 144 of the United States Securities and
Exchange Act.

 

ARTICLE III

EXECUTION

 

3.1 FVTI shall execute and deliver to Deng, on the date of Closing, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of the 100 shares of common stock of FVTI.

 

3.2 Deng shall execute and deliver to FVTI, on the date of Closing, any and all
such other documents and instruments, and take or cause to be taken any and all
such other and further actions that may be necessary, appropriate or advisable
in order to vest fully, and to confirm the purchase and sale, the title to and
possession of 100% of the shares of JJGS and all of the assets of JJGS.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF FVTI

 

FVTI hereby represents and warrants to Deng as follows (it being acknowledged
that Deng is entering into this Agreement in material reliance upon each of the
following representations and warranties, and that the truth and accuracy of
each of which constitutes a condition precedent to the obligations of FVTI
hereunder):

 

4.1 Authorization. FVTI, represented by LIN, YU MIN, the President and Chief
Executive Officer of FVTI has full power, legal capacity and authority to enter
into this Agreement and to consummate the transaction herein contemplated, and
to perform all obligations hereunder. This Agreement constitutes the legal,
valid and binding obligation of FVTI, and this Agreement is enforceable with
respect to JJGS in accordance with its terms. Neither the execution and delivery
of this Agreement, nor the compliance with any of the provisions hereof, will
(a) conflict with or result in a breach of, violation of or default under any of
the terms, conditions of provisions of any note, bond, mortgage, indenture,
license, lease, credit agreement or other agreement, document, instrument or
obligation to which FVTI is a party or by which FVTI or any of its assets for
properties may be bound or (b) violate any judgment, order, injunction, decree,
statute, rule or regulation applicable to FVTI or the assets or properties of
FVTI.

 

 

 

 

4.2 Legality of Shares. To the best of FVTI’s knowledge, the Common Shares, when
delivered as provided in this Agreement, will be baldly issued, fully paid and
nonassessable. The Common Shares, upon sale, assignment, transfer and conveyance
thereof, will not be subject to the preemptive right of any shareholder or any
other person. Upon delivery of and payment for the Common Shares as set forth in
this Agreement, Deng will receive title to the Common Shares thereto, free and
clear of all liens, encumbrances, charges and claims whatsoever.

 

4.3 Compliance with Securities Laws.

 

(a) No formal or informal investigation or examination by the Securities and
Exchange Commission (the “Commission”) or by the securities administrator of any
state is pending or threatened against FVTI.

 

(b) Neither FVTI, nor any of its directors of officers, have been convicted of
any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false conviction with the Commission.

 

(c) FVTI is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining such person from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with the Commission.

 

4.4 No undisclosed issues or Liabilities. FVTI warrants that to the best of its
knowledge there are no, issues that might tend to cause damage to FVTI or its
shareholders, or State or Federal regulatory problems of any description.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF DENG

 

5.1 Authorization. Deng has full power and legal capacity to enter into this
Agreement, to execute all attendant documents and instruments necessary to
consummate the transaction herein contemplated, to purchase and acquire the
Common Shares from FVTI and to perform all obligations hereunder. This Agreement
constitutes the legal, valid or appropriate for the purpose of and binding
obligation of Deng and this Agreement is enforceable with respect to Deng, in
accordance with its terms.

 

5.2 Information Regarding this Agreement and JJGS. Deng had obtained such
information regarding the financial position and prospects of FVTI, as Deng
considers necessary or appropriate for the purpose of purchasing and acquiring
the Common Shares pursuant to this Agreement.

 

5.3 Compliance with Securities Laws. With regards to JJGS, Deng represents and
warrants that:

 

(a) No formal or informal investigation or examination by the Commission or by
the securities administration or legal authority of any state or jurisdiction
within or outside of the United States, the People’s Republic of China or the
Republic of Seychelles, is pending or threatened against JJGS.

 

(b) Neither JJGS nor its officers or owner(s) have not been convicted of any
felony or misdemeanor in connection with the sale or purchase of any security or
involving the making of any false filing with in any jurisdiction.

 

(c) JJGS is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining them from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with in any jurisdiction.

 

5.4 Disclosing of Transference of Control. With regards to JJGS, Deng represents
and warrants that:

 

(a) Deng understands and accepts that certain legal and regulatory filings and
disclosures will be required in order to properly and legally execute the
transfer of control of the shares and assets of JJGS. Such filings and
disclosures include, but are not limited to the filing of a Schedule 14C
Information Statement pursuant to Section 14(c) of the Securities Exchange Act
of 1934 or a Form 8-K with the United States Securities and Exchange Commission,

 

(b) Deng will, and will cause JJGS to, assist fully in the preparation and
filing of all such required filings in order to fully insure that all required
filings are executed and filed properly and in a timely manner.

 

(c) Deng will provide a detailed list of individual(s) or entity(ies)
(collectively, the “New Shareholders”) designated to receive Common Shares of
FVTI pursuant to issuance of the 100 Common Shares specified in this Agreement.

 

 

 

 

(d) The above noted detailed list of New Shareholders shall include the full
legal name of the individual(s) or entity(ies) receiving the Common Shares, the
full address and citizenship of corporate jurisdiction of each New Shareholder
(Attached hereto as Appendix B).

 

5.5 Deng warrants that he shall, and will cause JJGS to, deliver to FVTI all of
rights, titles and interests in 100% of the shares of JJGS, the company JJGS and
the assets and all attendant or related assets, including, but not limited to:
proprietary intellectual property, maps, documents, deeds, files, titles,
patents, know-how and good-will, together with any other item, assets, products,
files, records, documents, signatures, interests of rights pertaining to or
relating to the Assets in keeping with the intentions and the spirit of this
Agreement.

 

5.6 Deng warrants that all translations in English of all documents, as required
by the US Securities Act shall be accurate legal translations and that any
discrepancy between the original documentation and the English translation, the
English translation shall take precedence.

 

5.7 Deng warrants and confirms that immediately upon executing this Agreement by
its designated signing authority it will, undertake a full and up-to-date
Valuation Report and a full and up-to-date audit of the financial position of
JJGS, which audit will be conducted by an auditor qualified by the Public
Company Accountability Oversight Board (P.C.A.O.B.)

 

ACTICLE VI

MISCELLANEOUS PROVISIONS

 

6.1 Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and the heirs and personal representatives of
each of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party,

 

6.2 Confidentiality. The Parties agree that the terms and conditions of this
agreement shall be kept strictly confidential and shall not reveal or divulge to
any third party or entities other than for regulatory filings or tax purposes
and/or pursuant to a court order. The parties further agree that any
dissemination of this agreement shall not be made without prior written consent
of the other party.

 

6.3 Governing Law. This Agreement is made and shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Nevada.

 

6.4 Shares to Be Held in Escrow. The parties agree that all shares issued,
pursuant to the terms and conditions of this agreement, but all shares so issued
SHALL BE HELD IN ESCROW and shall be deemed to be in the full control of the
issuing party until the Closing.

 

6.5 Notice. All notices, requests or demands and other communications hereunder
must be in writing and shall be deemed to have been duly made if personally
delivered or mailed, postage prepaid, to the parties as follows:

 

  (a) If to FVTI, to Fortune Valley Treasure, Inc.    

LIN, Yu Min

No.10 of Tuanjie 2nd Road, Beice,

Humen, Dongguan, 518000, China

        (b) If to Deng, to DENG, Dong Hui    

1st Floor Victoria, Mahe

Republic of Seychelles

 

Either party hereto may change his or its address by written notice to the other
party given in accordance with this Section 6.5.

 

6.6 Entire Agreement. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreement Parts, understandings and writings
between the Parties with respect to the subject matter hereof. Each party hereto
acknowledges that no representations, inducements, promises or agreements,
verbal or otherwise, have been made by either party, or anyone acting with
authority on behalf of either party, which are not embodied herein, and that no
other agreement, statement or promise may be relied upon or shall be valid or
binding. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated verbally. This Agreement may be amended or any term
hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 

 

 

 

6.7 Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit or add to the meaning of any provision of this Agreement.

 

6.8 Attorneys’ Fees. In the event of any litigation between the parties hereto,
the non-prevailing party shall pay the reasonable expenses, including the
attorneys’ fee, of the prevailing party in connection therewith.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF FORTUNE VALLEY TREASURE INC.

 

/s/ LIN, YU MIN   Lin, Yumin, President and CEO  

 

DENG, DONG HUI   /s/ DENG, DONG HUI  

 

Signature of Witness: /s/ Cao, Yu Shan Name: CAO, Yu Shan Address: Room 602, 6
th Building, 5 South Haibin Avenue,   Xiashan, Zhanjiang,   Guangdong, China

 

Date: March 1st, 2019

 



 

 

 

APPENDIX A

 

The following is an organizational chart setting forth our corporate structure,
immediately following the transaction:

 

Fortune Valley Treasures, Inc. (Nevada, USA)



 

[ex10-1_01.jpg](100% shareholding)

Jiujiu Group Stock Co., Ltd. (Republic of Seychelles)

 

[ex10-1_01.jpg](100% shareholding)

Jiujiu (HK) Industry Ltd. (Hong Kong)

 

[ex10-1_01.jpg](100% shareholding)

Jiujiu (Shenzhen) Industry Ltd (PRC)

 

Jiujiu Group Stock Co., Ltd is a Seychelles company, founded on August 17, 2017.
The share capital of the company is $100,000 divided into 20,000,000 ordinary
shares of $0.005 par value each.

 

Jiujiu (HK) Industry Ltd was incorporated in Hong Kong on August 17, 2017 as a
company with limited liability as an investment holding company. Jiujiu (HK)
Industry Ltd is wholly owned by Jiujiu Group Stock Co., Ltd.

 

Jiujiu (Shenzhen) Industry Ltd. was incorporated in the PRC as a wholly-owned
foreign enterprise with limited liability on November 16, 2018. Jiujiu
(Shenzhen) Industry Ltd is wholly owned by Jiujiu (HK) Industry Ltd.

 

There is no asset nor business activity for the above three companies.

 

/s/ DENG, DONG HUI   Designated Signing Authority   DENG, DONG HUI, M.D.   Sole
Director   JIUJIU GROUP STOCK CO., LTD.  

 



 

 

 

APPENDIX B

 

Form of Board Resolution issuing 100 Common Shares of

FVTI to JJGS Shareholders

 

List of New Shareholders:

 

Number   Name of Shareholder   Nationality   No. of Shares   Address 1   DENG,
DONG HUI   People’s Republic of China (copy of passport provided to the Company
for recording)   100   Room101, No.17, Lane 1, Sanqu District, Buji Sanlian
Village, Longgang District, Shenzhen, China

 

 

 

 

 

 